The judgment under review herein should be affirmed for the reasons expressed in the opinion delivered by Mr. Justice Trenchard in the Supreme Court.
There is, however, something in the body of the opinion and in syllabus 4 which ought to be noticed, lest it might in the future be thought part of the law of dying declarations. The language is: "Both [statements] were made when all about her thought she [Irene Michaelson] was dying, although she was conscious and mentally alert."
To be admissible in evidence a dying declaration does not depend upon what the people about the dying person thought of her condition. It is what the declarant herself thought of it, as expressed elsewhere in the opinion.
For affirmance — THE CHANCELLOR, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, HEPPENHEIMER, ACKERSON, VAN BUSKIRK, CLARK, JJ. 11.
For reversal — None.